Mr. Justice Sears delivered the opinion of the Court. The judgment here reviewed was rendered in a suit brought by plaintiff in error against defendant in error, an insurance company, to recover the loss upon a painting damaged during a fire. Plaintiff claimed a total loss of the value of the painting, by reason of the injury to it, which consisted of a hole made in the canvas. Evidence was presented tending to show that the painting was worth $1,000 before injury, and was totally ruined. Defendant claimed that the painting was originally of slight value and could be easily repaired. Evidence was given tending to show that the cost of repairing, so as to make it as valuable as before injury, would not exceed $50 to $65. The jury found a verdict for plaintiff for $55. Counsel for plaintiff contend that, as the defendant company made no objection when proofs of loss were furnished, except such objections as went to the ownership of the property insured, it thereby waived all other questions, and is now estopped to question liability for the amount named as loss in the proofs furnished. In support, of this they cite Peoria M. F. Ins. Co. v. Lewis, 18 Ill. 553; Atl. Ins. Co. v. Wright, 22 Ill. 462. Neither case sustains their contention. The decision in each case holds that failure to object specifically, save upon one ground, when preliminary proofs of loss are made, merely precludes the insurance company, from objecting to the sufficiency of such preliminary proofs upon other grounds. In neither is it held that the company thereby confesses the full amount of loss as set forth in the proofs. To the contrary 'of this proposition: Home Ins. Co. v. Stone R. N. Bk., 12 S. W. Rep. 915; Joyce on Ins. 3769. ■ Plaintiff offered in rebuttal to introduce further evidence upon the nature and extent of the injury to the painting. The court refused to admit such evidence. There was no error in this. The subject was covered in plaintiff’s case in chief. The court was not obliged to permit plaintiff to present his case a second time. The remarks of the courtf as specifically presented in the brief, were not improper. No other assignments of error are argued. The amount of the loss was a question of fact for the jury. We can not say that the verdict is so clearly against the weight of the evidence as to warrant us in disturbing it. The judgment is affirmed.